— Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 15, 1988, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record we find that defendant was not denied his statutory right to a speedy trial. After subtracting the periods of delay directly resulting from the defendant’s unavailability due to his detention in Connecticut (CPL 30.30 [4] [e]); the delay directly resulting from the defendant’s *626pretrial motions (CPL 30.30 [4] [a]; People v Worley, 66 NY2d 523, 527; People v Brown, 113 AD2d 812); the delays from adjournments at the defendant’s request (CPL 30.30 [4] [b]; People v Brown, supra); and the delays to which the defendant consented by failing to object (CPL 30.30 [4] [b]; People v Pappas, 128 AD2d 556; People v Seabrook, 126 AD2d 583; People v Gaggi, 104 AD2d 422, appeal dismissed 65 NY2d 636); the total time chargeable to the People is within the permitted six calendar months (see, e.g., People v Jones, 105 AD2d 179, 188, affd 66 NY2d 529, 540). Accordingly, the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 was properly denied.
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.